DETAILED ACTION
Allowable Subject Matter
Claims 2–8 and 10–13 are allowed. Claims 2, 4–5, and 10–13 have been amended, claims 3 and 6–8 remain original , and claims 1 and 9 have been cancelled in the amendment filed by Applicant on February 25th, 2022.
Response to Amendment
Applicant's amendments to claims 2, 4–5, and 10–13 filed on February 25th, 2022 are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
The amendment to the Abstract of the disclosure is accepted.
The interpretations of claims 10–13 under 35 U.S.C. §112(f) are withdrawn in view of the amendments.
The rejections of claims 1, 4–5, 9–11, and 13 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record for minor informalities appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please replace the last limitation of claim 1 as follows: 
the inward air flow from the lower air flow region within the vent, the inner annual region enabling the outward air flow to the upper air flow region of the vent.

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 40–41 of the Non-Final Office Action mailed on November 18th, 2021. No prior art, either alone or in combination teaches or suggests a planar horizontal radial plate and a curved vertical plate performing the stated functions as a thermal divider, in combination with all other limitations. The closest prior arts, Chung, although teaching opposite air flows and a thermal divider, do not teach an overpack air inlet near the bottom of the overpack that communicates air from an outside environment into the annular region, and that becomes the upward air flow exiting to an external environment. In other words, the air from the outside environment of Chung must first go down before going up and exiting and there is no simultaneous capability of air coming in from the bottom and air coming in from the top, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646